United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3942
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Damon Flamont Smith,                     *
                                         *   [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: August 7, 2007
                                 Filed: August 10, 2007
                                  ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       In this direct criminal appeal of his 180-month sentence for being a felon in
possession of a firearm, in violation of 18 U.S.C. § 922(g)(1), Damon Flamont Smith
challenges the district court’s1 determination that his three prior Missouri convictions
for first-degree tampering with an automobile by operation are “violent felonies”
within the meaning of 18 U.S.C. § 924(e)(1).




      1
       The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri.
       Smith’s argument is unavailing. See United States v. Johnson, 417 F.3d 990,
999 (8th Cir. 2005) (holding that risks associated with Missouri offense of tampering
by operation “are sufficient to warrant classifying it as a violent felony” for purposes
of § 924(e)), cert. denied, 127 S. Ct. 285 (2006); United States v. Leathers, 354 F.3d
955, 959 (8th Cir. 2004) (one panel cannot overrule decision of another).2

      Accordingly, we affirm.
                     ______________________________




      2
        In a submission under Federal Rule of Appellate Procedure 28(j), Smith draws
our attention to Leocal v. Ashcroft, 543 U.S. 1, 9-11 (2004) (construing “crime of
violence” for purposes of 18 U.S.C. § 16(b) to require substantial risk of use of force).
Smith’s reliance, however, is misplaced. See Johnson, 417 F.3d at 996 n.4 (“violent
felony” under § 924(e) differs from definition at issue in Leocal).
                                           -2-